REED, District Judge.
The demurrer in this case is that the indictment does not charge a crime against the United States, and the special point raised is that the venue is not stated. The charging part of the indictment is:
“That the said Charley Johnson and William Watson, near Hawk Inlet, within the district of Alaska and within the jurisdiction of this court, on the fifth day of November, in the year of our Lord 1924, did unlawfully, forcibly, and feloniously break into and enter a certain building used in part as a post office of the United States at Hawk *264Inlet, Alaska, with intent to commit larceny in that part of said building so used as said United States post office at Hawk Inlet, Alaska.”
It is urged, on the part of the defendants, that the words “then and there” should be inserted in the indictment before the word “used,” so that the indictment would read “unlawfully, forcibly, and feloniously break into and enter a certain building then and there used in part as a post office of the United States at Hawk Inlet,” etc-
I am of the opinion that it is not necessary that the words so claimed to be necessary should be inserted, as the indictment shows in itself, under the peculiar language used, that on the 5th day of November, 1924, the building was used in part as a United States post office.
The demurrer will be overruled.